In a proceeding pursuant to CPLR 3102 (c) to preserve testimony, the appeal is from an order of Supreme Court, Suffolk County (Seidell, J.), dated August 22, 1995, which granted the petition.
Ordered that the order is affirmed, with costs.
There shall be “full disclosure of all evidence material and necessary in the prosecution or defense of an action” (CPLR 3101 [a]; see, Spectrum Sys. Intl. Corp. v Chemical Bank, 78 NY2d 371, 376) and the court has wide discretion in determining what is material and necessary (see, Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406). Pre-action disclosure is available by court order for the purpose of aiding in the bringing of an action and to preserve information (see, CPLR 3102 [c]). Here, where Richard Stanco, now deceased, was in extremis at the time of the commencement of the instant proceeding to preserve his testimony, there was an adequate demonstration of the need to preserve his testimony.
This Court, however, does not pass on the admissibility of the videotaped deposition. That issue is left to the trial court to decide. Bracken, J. P., Copertino, Goldstein and McGinity, JJ., concur.